Title: To James Madison from Samuel Hanson of Samuel, 20 July 1811 (Abstract)
From: Hanson, Samuel (of Samuel)
To: Madison, James


20 July 1811. Submits to JM “the enclosed literal copy of the original” on the assumption that “it is impossible that the President could have sanctioned, by his approbation, any official communication so palpably defective in form, so, it is possible that he may not have been apprised of the substance.” Appeals to JM’s sense of justice to say whether it is his impression that Hanson is “chargeable ‘with numerous previous instances of disrespect towards the President’” and, if so, to point out “in any mode not incompatible with the established official Etiquette, the instances of disrespect alluded to by the Secretary of the Navy.” Declares that he is “unconscious of any instances of intentional disrespect towards the President, and anxious to preserve the only advantage now left him, his character, trusts that the President will not deem the present appeal either unjust or unreasonable.”
